Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 8/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The term “low speed” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “low speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims cover the aircraft in flight.  It is unclear how the claim structurally limit the aircraft of claim 1.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over FMX-4 Facetmobile (NPL www.youtube.com/watch?v=44kDq_PXvro) in view of Beardsley et al. (US 4,161,301).

Regarding claim 1, Facetmobile discloses:
A high transport efficiency aircraft apparatus for precisely delivering a payload at a target area without stopping, comprising: an aircraft adapted to fly at low speed and less than 10 feet above ground level over the target area, with a delivery trajectory including a steep descent toward the target area and a steep ascent away from the target area (the cited Facetmobile is a scale, remote control model of the Facetmobile and looks substantially similar to the disclosed aircraft and therefore is adapted to fly in the same manner).  
Facetmobile does not disclose: a payload bay constructed to contain the payload within the aircraft; and a payload release mechanism adapted to release the payload from the payload bay when the aircraft flies over the target area, allowing the payload to fall and arrive unharmed at the target area unaided by an aerodynamic deceleration device.

The limitation “allowing the payload to fall and arrive unharmed at the target area” does not structurally modify the aircraft and the aircraft of Facetmobile equipped with the payload bay and release of Bearsley would necessarily deliver payloads unharmed due to the flight characteristics of the Facetmobile.

Regarding claim 2, Facetmobile is a substantially identical aircraft to the aircraft disclosed in the present specification and therefore necessarily has the same transport efficiency.

Regarding claims 3 and 4, Facetmobile is a substantially identical aircraft to the aircraft disclosed in the present specification and therefore necessarily can fly with the claimed angles of attack.  Such flight characteristics are demonstrated in the video.

Regarding claim 5, Facetmobile is a low aspect ratio lifting body airframe.

Regarding claim 6, see the images of Facetmobile.

Regarding claim 7, Facetmobile as modified discloses:
The apparatus of claim 6, further comprising a payload cassette disposed within the payload bay and containing the payload (see Beardsley fig 1, ref 16).

Regarding claim 12, see the rejection of claim 1.  

.

Allowable Subject Matter
Claims 8-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644